

117 S2088 IS: Brandon Act
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2088IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Kelly (for himself, Mr. Cramer, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the process by which a member of the Armed Forces may be referred for a mental health evaluation.1.Short titleThis Act may be cited as the Brandon Act. 2.Mandatory referral of members of the Armed Forces for mental health evaluation(a)In generalSection 1090a of title 10, United States Code, is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection:(e)Process applicable to member disclosureThe regulations required by subsection (a) shall—(1)establish a phrase that enables a member of the armed forces to trigger a referral of the member by a commanding officer or supervisor for a mental health evaluation;(2)require a commanding officer or supervisor to make such referral as soon as practicable following disclosure by the member to the commanding officer or supervisor of the phrase established under paragraph (1); and(3)ensure that the process under this subsection protects the confidentiality of the member in a manner similar to the confidentiality provided for members making restricted reports under section 1565b(b) of this title..(b)Conforming amendmentSubsection (a) of such section is amended, in the second sentence, by striking subsections (b), (c), and (d) and inserting this section.